Title: From George Washington to Major General Alexander McDougall, 27 March 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Valley Forge 27th March 1778

I opened the inclosed to take out the letter for the commanding Officer at Albany, having an opportunity of sending it immediately there by Colo. Armand.
I forgot to desire you to give orders to the drivers of all Cattle and to the conductors of all cloathing and Stores coming from the Eastward to cross the Delaware at Easton and not come down as low as Sherrards or Correyels ferry as usual. When at Easton to send an express to Camp that they may have their Rout pointed out and a party sent to escort them; if it should be necessary. If there should be no opportunity direct to Boston when you receive this, be pleased to send Genl Heaths letter by Express. I am Dear Sir Yr most obt Servt

Go: Washington

